McMILLAN, Judge.
In June 1986, the appellee was indicted for theft in the first degree for allegedly obtaining by deception food assistance in the form of food stamps from the Department of Pensions and Security during the period February 1983 through September 1984. The appellee was arrested and released on February 1, 1989. On March 17, 1989, the appellee filed a motion to dismiss the indictment on the basis of her Sixth Amendment right to a speedy trial. On April 17, 1989, the motion to dismiss was granted.
The record on appeal fails to contain a transcript of the hearing on the motion to dismiss. The State attempted to supplement the record pursuant to Rule 10(f), A.R.App.P.; however, the motion was denied because the arguments had not been recorded. The State, therefore, asks this court to remand the matter to the trial court for a written statement by the trial court to be entered concerning the evidence introduced at the motion hearing and its findings. See Pope v. State, 345 So.2d 1388 (Ala.Cr.App.1976), cert. dismissed, 345 So.2d 1390 (Ala.1977). Because we are unable to make any determinations from the record and because the State followed the guidelines of Rule 10(f) in attempting to supplement the record, this cause is remanded to the trial court with instructions that written findings of fact, based on the evidence that was presented at the motion hearing, be made and submitted to this court.
REMANDED WITH INSTRUCTIONS.
All Judges concur.